People v Barnett (2020 NY Slip Op 00454)





People v Barnett


2020 NY Slip Op 00454


Decided on January 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 23, 2020

109675

[*1]The People of the State of New York, Respondent,
vShana Barnett, Appellant.

Calendar Date: January 3, 2020

Before: Egan Jr., J.P., Mulvey, Pritzker, Reynolds Fitzgerald and Colangelo, JJ.


Ralph Cherchian, Albany, for appellant.
P. David Soares, District Attorney, Albany (Christopher D. Horn of counsel), for respondent.

Appeal from a judgment of the Supreme Court (Breslin, J.), rendered July 6, 2017 in Albany County, convicting defendant upon her plea of guilty of the crime of tampering with physical evidence.
In satisfaction of a 15-count indictment, defendant pleaded guilty to tampering with physical evidence and waived her right to appeal. Consistent with the terms of the plea agreement, Supreme Court sentenced defendant, as a second felony offender, to a prison term of 2 to 4 years. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. Upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Egan Jr., J.P., Mulvey, Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.